300 F.2d 735
112 U.S.App.D.C. 143
Mary Louise NOZET, Appellant,v.DISTRICT OF COLUMBIA, a Municipal Corporation, Appellee.
No. 16380.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 7, 1962.Decided Feb. 23, 1962.

Mr. Ethelbert B. Frey, Washington, D.C., with whom Mr. Ben Lindas, Washington, D.C., was on the brief, for appellant.
Mr. Ted D. Kuemmerling, Asst. Corporation Counsel for the District of Columbia, with whom Messrs. Chester H. Gray, Corporation Counsel, Milton D. Korman, Principal Asst. Corporation Counsel, and Hubert B. Pair, Asst. Corporation Counsel, were on the brief, for appellee.
Before EDGERTON, BAZELON, and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant, a former mental patient, alleges in her complaint that appellee acted illegally in proceedings which resulted in the sale of her property by a court-appointed committee.  The record contains a number of documents including an order of commitment, an order appointing a guardian ad litem, an order appointing a committee, the committee's petition for authority to sell assets, an order authorizing the sale, an order of restoration of legal status, and an order approving the committee's account.  Thus it plainly appears that appellant's property was sold by a duly appointed officer of the District Court, as authorized by statute and with the court's approval.


2
This appeal is from an order of the District Court granting appellee's motion to dismiss the complaint.  There is no genuine issue as to any material fact and appellee is entitled to judgment as a matter of law.  The appropriate motion would have been one for summary judgment.  The case is therefore remanded to the District Court with directions to enter judgment pursuant to Rule 12(b) and Rule 56, F.R.Civ.P., 28 U.S.C.A.


3
Remanded.